DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination receive from a base station (BS) broadcast information indicating that the BS supports wireless devices that are capable of acting as repeaters; perform an initial access procedure with the BS, based on the broadcast information, whereby during which the first wireless device provides an indication that the first wireless device is capable of acting as a repeater; and provide information to the BS regarding beams supported by the first wireless device.

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination transmit broadcast information indicating that the BS supports wireless devices that are capable of acting as repeaters; perform an initial access procedure with a first wireless device, whereby during
which the first wireless device provides an indication that the first wireless device is capable of acting as a repeater; receive information from the first wireless device regarding beams supported by
the first wireless device; and use the information regarding the beams to configure the first wireless device to exchange radio frequency (RF) signals between the BS and at least one second wireless device.

	Regarding claim 20, the prior art of record fails to teach or suggest alone, or in combination receiving, from a base station (BS), broadcast information indicating that the BS supports wireless 

Regarding claim 26, the prior art of record fails to teach or suggest alone, or in combination transmitting broadcast information indicating that the BS supports wireless devices that are capable of acting as repeaters; performing an initial access procedure with a first wireless device, whereby during which the first wireless device provides an indication that the first wireless device is capable of acting as a repeater; receiving information from the first wireless device regarding beams supported by the first wireless device; and using the information regarding the beams to configure the first wireless device to exchange radio frequency (RF) signals between the BS and at least one second wireless device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH FERGUSON/              Primary Examiner, Art Unit 2648